                                                                                   25 Melville Park Road
     LAW OFFICE OF DARRYN G. SOLOTOFF                                                             Suite 108
     ATTORNEYS AT LAW                                                            Melville, New York 11747
                                                                                            T 516-695-0052
                                                                                           DS@lawsolo.net




     VIA ECF

                                                         February 5, 2020

     Hon. Judge Katherine Polk Failla
     United States District Court
     Southern District of New York
     40 Foley Square
     New York, NY 10007
                                                          MEMO ENDORSED
                           Re:    Murphy v The Halal Guys Inc.
                                  Case No.: 1:19-cv-10334-KPF

     Dear Judge Failla:

             This firm is counsel to Plaintiff James Murphy in the above-referenced matter.
     Plaintiff has attempted to contact prior counsel that has appeared on behalf of defendant
     and if an indication is made of no representation a default letter will follow. Per your
     honor’s Individual Rules, (i) this matter is scheduled for an Initial Conference on
     February 18, 2020 (Dk#5). (ii and iii) No previous request for an adjournment have been
     made. (iv) Plaintiff’s counsel is away that week in Florida on a trip that was planned
     with family (proof of flight itinerary will be provided on request). (v) Defendant has yet
     to respond to this matter. Based on the above, plaintiff respectfully requests your honor
     grant a request for an adjournment of the Initial Conference.

            Thank you for your kind consideration of this request.

                                                         Respectfully submitted,
                                                               /s/
                                                         Darryn G. Solotoff, Esq
     DS
Application GRANTED. The initial pretrial conference currently scheduled
for February 18, 2020, is hereby ADJOURNED to March 17, 2020, at 2:00 p.m.
in Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley Square, New
York, New York. If Plaintiff intends to seek a default judgment, he is
directed to attain certificates of default and file an order to show cause
why default judgment should not be entered in advance of March 17, 2020.
                                                         SO ORDERED.
Dated:     February 11, 2020
           New York, New York


                                                         HON. KATHERINE POLK FAILLA
                                                         UNITED STATES DISTRICT JUDGE
